Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.	US 20110060587 A1 (hereinafter Phillips).
Re claims 1 and 11, Phillips teaches 
1. A dialogue system comprising: 
a storage configured to store information related to an action; 
an input processor configured to receive a user's utterance and extract the action related to a user rule from the user's utterance; (user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, wwith fig. 5a-5f, fig. 7-7c, fig. 16)
(using updateable/adaptable models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
a rule manager configured to update the storage based on the determination of the rule determination processor.  (update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate embodiments of varying context domains such as but not limited to navigation, music, search, directions, etc.as taught by at least Phillips 0059-0060 to allow for a system to handle when a user speaks a command with multiple meanings such as calling a contact who has two numbers e.g. “Call Mike Jones”, the system can disambiguate which one based on varying criteria.

Re claims 2 and 12, Phillips teaches 
(if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 3 and 13, Phillips teaches 
3. The dialogue system according to claim 2, wherein the rule determiner determines whether the user rule is applicable based on at least one of context information or a dialogue policy included in the storage.  (criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 4 and 14, Phillips teaches 
4. The dialogue system according to claim 3, wherein the rule determiner determines the update of the storage based on a determination result of a collision and a determination result of the applicability.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 5 and 15, Phillips teaches 
5. The dialogue system according to claim 1, wherein the rule manager adds the action or the parameter to the storage.  (update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)


6. The dialogue system according to claim 1, wherein the rule manager changes the information previously stored in the storage into the action or the parameter.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 7 and 17, Phillips teaches 
7. The dialogue system according to claim 1, 23wherein the rule manager registers a synonym or an antonym related with the parameter to the storage based on a dialogue policy.  (based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 8 and 18, Phillips teaches 
8. The dialogue system according to claim 1, wherein the rule determiner determines whether the action is applicable to other actions stored in the storage.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 9 and 19, Phillips teaches 
9. The dialogue system according to claim 1, wherein the rule manager adds a command for a service related to the user rule based on the determination of the rule determiner.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 10 and 20, Phillips teaches 
10. The dialogue system according to claim 1, further comprising: a response generation manager configured to generate a response to the  (disambiguation creates adaptation… if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kwak; Byung-Kwan et al.	US 20120173244 A1
ASR command intention disambiguation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov